BRICKELL, C. J.
— The act approved January 15, 18.77, “ to regulate the sessions of the City Court of Mobile,” provides “ that the terms of said court for criminal business shall commence on the first Monday in February and June, and the third Monday in November, and continue until the businesses disposed of.” The terms for civil business, it is provided, shall commence on the first Monday in November, April, and July, and continue until the last days of each of said months. The judge of the court is by the terms of the act, clothed with discretion to extend the criminal into the civil terms, whenever in his judgment the criminal docket may require, and the civil docket admit of it. — Pamph. Acts, 1876-7, p. 170. The court was convened on the third Monday in November last, for criminal business, but a solicitor for the county not having been elected by the General Assembly, the court was adjourned without organizing the grand jury, until the succeeding Monday, November 22,1880. On that day, the court re-assembled, the grand jury was duly organized, and subsequently returned into court, the bill of indictment upon which the appellant was convicted. It is now insisted, that the court was without power to adjourn for a longer period than three days, and that having adjourned for a longer period, it was not a court — the essential element of jurisdiction, time, a term appointed by law, was wanting. But when the term is regularly opened at the place appointed by law, the court, whether it is, as is the City Court, a court of general jurisdiction, or a court of limited jurisdiction, has the inherent power, (if it is not by positive legislative enactment, prohibited), to be exercised of its own discretion, [to adjourn] to any other day of the term. If, as in the case of the City Court, the only limitation of the term, is until the business is disposed of, the adjournment may be to any day before the commencement of the next term. Lewis v. Intendant, 7 Ala. 85; Revel v. State, 26 Ga. 275; People v. Northup, 50 Barb. 147. The power may be, as is insisted, capable of abuse ; but there is no indication in the present record, that it w'as not justly and discreetly exercised by the city judge. All courts are of necessity entrusted with very large discretionary powers which are capable of misuse, or of abuse; but this capacity is an argument for care in exercise, and not in denial of the existence of such powers.
The proper construction of the indictment is, that things *187of value, wer¿, at the time of the breaking and entry of the building, kept therein for sale, use, or deposit, and it is good under repeated decisions of this court. — Hurt v. State, 55 Ala. 214.
The plea in abatement negatives the drawing of the grand jury in the presence of the clerk of the Circuit Court, but does not negative the presence of the clerk of the City Court. The presence of the latter with the judge of probate, and the sheriff, is sufficient under the provisions of the statute. Code of 1876, § 4788. It is shown affirmatively by the record, that the grand jury was drawn in the presence of the probate judge, sheriff, and clerk of the City Court. There was no error in the rulings of the City Court on this plea.
It is sufficient, when necessary in an indictment to aver the ownership of property, to lay it in any one or more of several partners or owners. — Acts 1878-7, p. 46.
A person having the other requisite qualifications is exempt from serving on juries, grand or petit, when he has reached the age of sixty years. The exemption is a personal privilege, which he may, in his own volition, waive or assert. Age is a disqualification only when the person has not attained twenty-one years, or is above seventy years. — Code of 1876, § 4884.
We have examined the numerous questions presented by the record. There is no error in them available to the appellant, and it would serve no useful purpose to prolong this opinion by passing upon them in detail.
The judgment of the City Court is affirmed.